Case 18-00851-TLM         Doc 49-1 Filed 12/05/18 Entered 12/05/18 10:37:46            Desc
                                   Exhibit Page 1 of 4
                          Rentmaster of Rexburg – Undeliverable Mail

Adam Cannon                      635 Trejo, P635AR, Rexburg, ID, 83440-2579
Adam Rachelle Corley             115 E 1 S, G115RO, Sugar City, ID, 83448
Alecia Scott Banta               920 Anne Street, 1, Rexburg, ID, 83440-5234
Alex Danica Brunner              234 W 1st S, W244IL-8, Rexburg, ID, 83440-1897
Alexis Fowles                    904 Anne Street, 4, Rexburg, ID, 83440-5231
Alicia Caputo                    234 W 1st S, W244IL-8, Rexburg, ID, 83440-1897
Alie Ann Keith Harrop            23 Front Street, H23EB, Sugar City, ID, 83448-1209
Alla Yohan Delton                540 Sunflower, A540BR, Rexburg, ID, 83440-3288
Allison Williams                 890 Everette Place, Unit 3, Rexburg, ID, 83440-5448
Amenae Weston Black              355 W 2nd S, 302, Rexburg, ID, 83440-2284
Amy Herker                       234 W 1st S, W244IL-9, Rexburg, ID, 83440-1897
Andrea Bernardo Blanco           270 W Main, P270ET, Rexburg, ID, 83440-1829
Andrea Stringham                 753 Nina Drive, Rexburg, ID, 83440-1724
Andrew Kaitlyn Oates             540 Sunflower, Rexburg, ID, 83440-3288
Anthony Handy                    936 Anne Street, 1, Rexburg, ID, 83440-5236
Arianna Womack                   264 N 3rd e, 503, Rexburg, ID, 83440-1674
Artemio Cruz                     36 N Bridge Street, 1, Saint Anthony, ID, 83445-2129
Ashley Brant Goff                626 Valinda Lane, J626AE, Rexburg, ID, 83440-2358
Austin Jarman                    892 Everette Place, Unit 4, Rexburg, ID, 83440-5449
Austin Jarman                    892 Everette Place, Unit 3, Rexburg, ID, 83440-5449
Austin Weldon                    890 Everette Place, Unit 2, Rexburg, ID 83440-5448
Bailey Isaac Despain             49 E Main Street, 2, Saint Anthony, ID, 83445-1552
Brandon Shanna Wheeler           148 E 1st N, Saint Anthony, ID, 83445-1508
Breanna James Hunter             234 W 1st S, 4, Rexburg, ID, 83440-1888
Breannea Joseph Wolverton        264 N 3rd E, 305, Rexburg, ID, 83440-1673
Bret Velvet Killian              432 1st W, Ririe, ID, 83443
Brian Eastmond                   234 W 1st S, 4, Rexburg, ID, 83440-1888
Brianna Walton                   886 Everette Place, Unit 2, Rexburg, ID, 83440-5446
Brooke Casey Walrath             850 Anne Street, 2, Rexburg, ID, 83440-5198
Brooke Remington                 234 W 1st S, 211, Rexburg, ID, 83440-4716
Bruce Dredge                     888 Anne Street, 1, Rexburg, ID, 83440-5204
Bryce Quist                      890 Everette Place, Unit 3, Rexburg, ID, 83440-5448
Cameron Kleinlein                890 Everette Place, Unit 1, Rexburg, ID, 83440-5448
Camile Barthlome                 234 W 1st S, 4, Rexburg, ID, 83440-1888
Candis Hansen                    884 Everette Place, Unit 2, Rexburg, ID, 83440-5445
Carolyn Bean                     890 Everette Place, Unit 2, Rexburg, ID 83440-5448
Casey Jesse Morse                887 Everett Place, 1, Rexburg, ID, 83440-3845
Catherine King                   318 Pioneer Road, 2003, Rexburg, ID, 83440-5281
Catheryn Shockey                 3285 Roosevelt Way, 3285 F, Rock Springs, WY, 82901-4846
Cedar Muhlestein                 234 W 1st S, 107, Rexburg, ID, 83440-1888
Chad Summers                     890 Everette Place, Unit 2, Rexburg, ID 83440-5448
Chantelle Nathaniel Nielsen      707 S 5th W, 2801, Rexburg, ID, 83440-5220
Charles Buckhannon               850 Anne Street, 3, Rexburg, ID, 83440-5198
Chasee Pritchett                 310 N 6th W, 4, Saint Anthony, ID, 83445-1353
Cheryl Gimmeson                  270 W Main, P270ET, Rexburg, ID, 83440-1829



                                                                            Exhibit A – Pg. 1
Case 18-00851-TLM       Doc 49-1 Filed 12/05/18 Entered 12/05/18 10:37:46           Desc
                                 Exhibit Page 2 of 4
                        Rentmaster of Rexburg – Undeliverable Mail

Chris Kennedy                  920 Anne Street, 1, Rexburg, ID, 83440-5234
Christopher Pharis             685 Fremont, Ashton, ID, 83420
Christopher Rebecca Berry      8123 E HWY 33, B8123RO, Newdale, ID, 83436-1203
Christopher Tiffany Lundy      882 Everette Place, 2, Rexburg, ID, 83440-5433
Cody Schoenfeld                49 E Main Street, 7, Saint Anthony, ID, 83445-1552
Daniel Jasmyn Allen            707 S 5th W, 2802, Rexburg, ID, 83440-5220
Daniel Megan Zeitner           886 Everette Place, Unit 2, Rexburg, ID, 83440-5446
Dara Morgan                    101 S 3rd E, 101, Teton, ID, 83451
David Elisa Castoe             36 N Bridge Street, 1, Saint Anthony, ID, 83445-2129
David Glazier                  234 W 1st S, W244IL - 8, Rexburg, ID, 83440
David Reed                     415 Idaho, Ashton, ID, 83420
Dev Lisa Patel                 928 W 7th S, Rexburg, ID, 83440
Diana Edward Hernandez         36 N Bridge Street, 32, Saint Anthony, ID, 83445-2129
Dillon & Hannah Goulding       398 Pionner Road 3, 3201, Rexburg, ID 83440-1944
Don Powell/Mindy Baker         248 W 1st N, B, Rigby, ID, 83442
Drew Kyla Wagstaff             234 W 1st S, 2, Rexburg, ID, 83440-1888
Elder Mardis Mission Housing   936 Anne Street, 3, Rexburg, ID, 83440-5236
Elise Brock Whitby             900 Everett, 3, Rexburg, ID, 83440-3801
Eloise Rathien                 227 N 4400 E, 227, Rigby, ID, 83442-5896
Emily Eric Collett             418 S 3000 W, BRU418, Rexburg, ID, 83440-3704
Emily Jacob Hartwig            707 S 5th E, 2303, Rexburg, ID, 83440
Emily Parker Carson            707 S 5th W, 601, Rexburg, ID, 83440-5213
Emily Larson Chun              1117 Coyote Willow Way B11170Y Rexburg, ID 83440-5271
Emily Sawyer                   2401 S 4000 W, Rexburg, ID, 83440-3946
Emily Tolman                   890 Everette Place, Unit 2, Rexburg, ID 83440-5448
Enrique Martinez               882 Everette Place, 4, Rexburg, ID, 83440-5433
Enrique Martinez               8123 E HWY 33, 4, Newdale, NM, 88343-6000
Erin Caldwell                  355 W 2nd S, 302, Rexburg, ID, 83440-2284
Fustion Holdings LLC           884 Everett Place, 884, 886, 888, Rexburg, ID, 83440
Gabrielle Struempler           8123 E HWY 33, Rexburg, ID, 83440
Gabrielle StruemplerMartinez   882 Everette Place, 4, Rexburg, ID, 83440-5433
Garrett Wistisen               904 Anne Street, 4, Rexburg, ID, 83440-5231
Georgine Hardy                 3750 Ridgeland Dr., B3750OY, Idaho Falls, ID 83401-6384
Griffin LLC                    896 Everett Place, 896, 898, 900, Rexburg, ID, 83440
Haiden Larsen                  49 E Main Street, 1, Saint Anthony, ID, 83445-1552
Hallie Alex Mueller            264 N 3rd E, 503, Rexburg, ID, 83440-1674
Hamony Brandon Bostick         318 Pioneer Road #20, 2003, Rexburg, ID, 83440-5254
Harper Land LLC                890 Everett Place, 890, 892, 894, Rexburg, ID, 83440
Hunter Olivia Gruwell          318 Pioneer Road #20, 2003, Rexburg, ID, 83440-5254
Jacob Gorman                   318 Pioneer Road #20, 2003, Rexburg, ID, 83440-5254
Jacob Lewis                    884 Everette Place, Unit 3, Rexburg, ID, 83440-5445
Jacob Sara Kaiser              264 N 3rd E, 705, Rexburg, ID, 83440-1677
Jake Beeson                    318 Pioneer Road #20, 2002, Rexburg, ID, 83440-5254
Jake Hansen                    936 Anne Street, 2, Rexburg, ID, 83440-5236
James Bethany Shinault         263 S 4th E, Rexburg, ID, 83440-2271
James Chatfield                36 N Bridge Street, 3, Saint Anthony, ID, 83445-2129


                                                                          Exhibit A – Pg. 2
Case 18-00851-TLM       Doc 49-1 Filed 12/05/18 Entered 12/05/18 10:37:46             Desc
                                 Exhibit Page 3 of 4
                        Rentmaster of Rexburg – Undeliverable Mail

Jared Holden                   234 W 1st S, W234IL-New-211, Rexburg, ID, 83440-1897
Jared Natasha Beagley          882 Everette Place, 2, Rexburg, ID, 83440-5433
Jarom Stimpson                 2401 S 4000 W, Rexburg, ID, 83440-3946
Jason Byers                    896 Everette Place, 2, Rexburg, ID, 83440-5451
Jason Tiffany Jenkins          2355 W 3000 N, Rexburg, ID, 83440-3224
Jaymie Durrant                 318 Pioneer Road #20, 2002, Rexburg, ID, 83440-5254
Jeff Christensen               402 W 4th S, 200, Rexburg, ID, 83440-2640
Jennifer Gallegos de Byers     896 Everette Place, 2, Rexburg, ID, 83440-5451
Jesse Eborn                    2306 E Trails End, #3, Saint Anthony, ID, 83445-4904
Jesse Madsen                   936 Anne Street, 2, Rexburg, ID, 83440-5236
Jessi Jonah Leavitt            269 Ricks Avenue, Rexburg, ID, 83440-1631
Jessica Anderson               234 W 1st S, 102, Rexburg, ID, 83440-1888
Jessica Preston Nygren         573 Countryside, Rexburg, ID, 83440-5338
Jessica Scott Campbell         306 N 1st E, HAN306, Saint Anthony, ID, 83445-1505
Jonathan Rachelle McArthur     125 S 4th W, 1, Rexburg, ID, 83440-1978
Jordan Pollard                 49 E Main Street, 6, Rexburg, ID, 83440-1910
Julius Lisa Ybarra             2441 W 960 S, Rexburg, ID, 83440-4733
Kaitlyn McBride                635 Trejo, Rexburg, ID, 83440-2579
KaMaile Nielson                415 Idaho, Ashton, ID, 83420
Kambrie Riley Barney           364 W 1st N, 1, Rexburg, ID, 83440-1472
Kaoura Harper                  888 Anne Street, 1, Rexburg, ID, 83440-5204
Karen Ralph Brian              860 S 5th W #4, G860AT, Rexburg, ID, 83440-5185
Katie Hawkins                  707 S 5th W #32, 3201, Rexburg, ID, 83440-5215
Kaylie Niederer                1623 E 500 N, Saint Anthony, ID, 83445-5207
Kelsey Michael Minarik         882 Everette Place, 4, Rexburg, ID, 83440-5433
Keneth Ricks                   952 Anne Street, 2, Rexburg, ID, 83440-5238
Kristen Justin Kesler          1891 Salem Pines, A, Rexburg, ID, 83440-3281
Kyle Bird                      850 Anne Street, 3, Rexburg, ID, 83440-5198
Kyle Ronnie Harris             882 Everette Place, 3, Rexburg, ID, 83440-5433
Laiken Richardson              707 S 5th W, 1100, Rexburg, ID, 83440-5216
Lauren Beus                    329 N Bridge Street, B329AT, Saint Anthony, ID, 83445-1446
Lauris Richard Cartney         1131 S Barberry Place, P113en, Nampa, ID, 83686-6090
Logan Rachel Bequette          887 Everett Place, 3, Rexburg, ID 83440-3845
Lindsey Thomas                 904 Anne Street, 4, Rexburg, ID, 83440-5231
Mara David Johnson             328 W 2nd S, 2, Rexburg, ID, 83440-2132
Mariah Featherston             602 Trejo - 602, B602AT, Rexburg, ID, 83440-2579
Mariah Taylor                  234 S 1st W, 208, Rexburg, ID, 83440
Mariana Howe-Martim            603 Trejo, Rexburg, ID, 83440-2579
Mark Kuehl                     1235 N 4000 E, Ashton, ID, 83420-5314
Mary TJ Miller                 423 Idaho, Ashton, ID, 83420
Matt Michelle Simper           324 Idaho Street, Ashton, ID, 83420-4300
Matthew Brandemihl             1350 N 3550 E, 1350, Ashton, ID, 83420-5222
Matthew Sara Edman             234 W 1st S, 1, Rexburg, ID, 83440-1888
McKenna Floyd                  264 N 3rd E #303, W264AL - 203, Rexburg, ID, 83440
Meagan Sawyer                  234 W 1st S, 211, Rexburg, ID, 83440-4716



                                                                            Exhibit A – Pg. 3
Case 18-00851-TLM        Doc 49-1 Filed 12/05/18 Entered 12/05/18 10:37:46             Desc
                                  Exhibit Page 4 of 4
                         Rentmaster of Rexburg – Undeliverable Mail

Megan Swensen                   626 Valinda Lane, Rexburg, ID, 83440-2358
Melissa Marston                 49 E Main Street, 3, Saint Anthony, ID, 83445-1552
Michael Hamlett                 242 2nd W, H242OW, Ririe, ID, 83443
Michael Nagle                   342 1st E, Ririe, ID, 83443
Michelle Nils Himle             888 Ann Street, 1, Rexburg, ID, 83440-5204
Mindy Wilson                    342 1st E, Ririe, ID, 83443
Miranda Allred                  685 Fremont, B685AL, Ashton, ID, 83420
Mitchell Leblanc                603 Trejo, Rexburg, ID, 83440-2579
Nana Ansah-Antwi                355 W 2nd S, 302, Rexburg, ID, 83440-2284
Nancy Valladares                890 Everette Place, Unit 1, Rexburg, ID, 83440-5448
Nathan Diana Rowley             887 Everett Place, 4, Rexburg, ID, 83440-3845
Nathan Woolf                    890 Everette Place, Unit 2, Rexburg, ID 83440-5448
Nathaniel Sprague               423 Idaho, Ashton, ID, 83420
Nefi Dorantes                   264 N 3rd E, 503, Rexburg, ID, 83440-1674
Nicole Mathew                   707 S 5th W, 2302, Rexburg, ID, 83440-5219
Nicole Youngerman               887 Everett Place, Rexburg, ID, 83440-3844
Paradigm Property Solutions     859 South Yellowstone Hwy, Suite 1101, Rexburg, ID, 83440-6201
Pono Akina                      850 Anne Street, 3, Rexburg, ID, 83440-5198
Prudence Smith                  31 N Center, Parker, ID, 83438-5000
RaeLyn Maghan                   634 Lilac, Rexburg, ID, 83440-1746
Richard Jennifer Fellenz        80 K Street, A80LL, Rexburg, ID, 83440-1440
Robert Drasso                   707 S 5th W #32, 3201, Rexburg, ID, 83440-5215
Robert McCausey                 28 N Center, Teton, ID, 83451
Robert Ramos                    49 E Main Street, 3, Saint Anthony, ID, 83445-1552
Ron Palmer Construction         523 E Main, 4, Ashton, ID, 83420
Rylee Allred                    234 W 1st S, 207, Murtaugh, ID, 83344
Samantha Ward                   952 Anne Street, 2, Rexburg, ID, 83440-5238
Sara Ferrin                     890 Everette Place, Unit 2, Rexburg, ID 83440-5448
Seth Bloomfield                 234 W 1st S, W234IL-New-211, Rexburg, ID, 83440-1897
Seth Bowen                      936 Anne Street, 1, Rexburg, ID, 83440-5236
Sherazade Ali                   355 W 2nd S, 302, Rexburg, ID, 83440-2284
Spencer Robison                 234 W 1st S, 102, Rexburg, ID, 83440-1888
Stacey ’Annie’ Martin           707 S 5th W, 33, Rexburg, ID, 83440-5215
Sydnie Fitzpatrick              900 Everett, 2, Rexburg, ID, 83440-3801
Tava Hodgson                    234 W 1st S, W244IL-9, Rexburg, ID, 83440-1897
Tessa Graves                    892 Everette Place, Unit 3, Rexburg, ID, 83440-5449
Tiffini Lee                     446 W 6th S, 504, Rexburg, ID, 83440-4946
Timothy Stewart                 900 Everett, 3, Rexburg, ID, 83440-3801
Tory Karen Stewart              217 W 2nd N, 217, Saint Anthony, ID, 83445
Tyler Cox                       893 Everette Place, Unit 4, Rexburg, ID, 83440
Wesley Bevington                602 Trejo, B602AT, Rexburg, ID, 83440-2579
Weston Whitmore                 101 S 3rd E, Teton, ID, 83451
Yellowstone Capital             160 Pearl Street, New York, NY, 10005-1631




                                                                            Exhibit A – Pg. 4
